—In an action to recover damages for personal injuries, the defendant Sergio Palazetti, d/b/a Palazetti Furni*295ture Warehouse, appeals from an order of the Supreme Court, Queens County (Posner, J.), dated June 9, 1992, which denied his motion for summary judgment dismissing the plaintiffs’ complaint insofar as it is asserted against him and any cross claims against him.
Ordered that the order is affirmed, with one bill of costs.
We agree with the Supreme Court that questions of fact exist precluding the granting of summary judgment to the appellant (see, Colson v Wood Realty Co., 39 AD2d 511; Braithwaite v Grand Union Co., 22 AD2d 941). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.